In an action to foreclose mechanic’s liens, plaintiff moved to *1044confirm the report of sale of the referee and to enter a deficiency judgment and to validate the service of the notice of motion nunc pro tunc. Defendant Sigloeh appeals from so much of the order granting the motion as validated the service of the notice of motion and directed the parties to the action to appear in court and submit proof as to the amount to be fixed as the deficiency and the entry of judgment for any deficiency found after such hearing. Appeal dismissed, without costs. The order, insofar as appealed from, is not appeal-able. (Manufacturers Trust Co. v. Madgo Bealty Corp., 256 App. Div. 954.) The motion will not be finally disposed of until there shall have been a determination whether there is a deficiency. No substantial right of the appellant has as yet been affected. Nolan, ¡P. J., Carswell, Sneed, Wenzel and Mac Crate, JJ., concur.